COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00150-CV


In re: the Commitment of Maurice            §   From the 372nd District Court
Bluitt
                                            §   of Tarrant County (D372-S-13193-16)

                                            §   July 12, 2018

                                            §   Opinion by Chief Justice Sudderth

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed.   The case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth